Opinion to Issue January 29, 2009












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00988-CR
NO. 01-08-00989-CR
____________

GERALD HAYES, APPELLANT

V.

THE STATE OF TEXAS




On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause Nos. 1190731, 1190732



 
MEMORANDUM  OPINION
               Appellant, Gerald Hayes, filed post-conviction applications for writs of
habeas corpus in the trial court.  The trial court denied the applications.  Relator
attempts to appeal to this Court.
               The denial of a application for a writ of habeas corpus may not be reviewed
on appeal.  See Williams v. Harmon, 788 S.W.2d 192, 193 (Tex. App.—Houston [1st
Dist.] 1990, no pet.).  The only remedy for the denial of an application for a writ of
habeas corpus is to present the application to another judge having jurisdiction.  Id.
(citing Nichlos v. State, 255 S.W.2d 522, 526 (Tex. Crim. App. 1952)).
               Accordingly, we dismiss these appeals for want of jurisdiction.  
               All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).